     Case 2:15-cv-00878-MCE-DB Document 120 Filed 06/19/20 Page 1 of 5

1

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12
     TERRY T. SNIPES, an individual,                   CASE NO. 2:15-cv-00878-MCE-KJN
13
                        Plaintiff,                     ORDER GRANTING PRELIMINARY
14                                                     APPROVAL OF CLASS ACTION
            vs.                                        SETTLEMENT AND RELEASE
15
     DOLLAR TREE DISTRIBUTION, INC., a                 Dept: 7, 14th Floor
16   Virginia corporation, and DOES 1 through          Judge: Morrison C. England, Jr.
     5, inclusive,                                     Complaint: April 1, 2015
17                                                     SAC: May 17, 2016
                        Defendant.
18

19

20          TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

21          Plaintiff’s Motion for Preliminary Approval of Class Action Settlement (ECF No.

22   116 came before this Court, the Honorable Morrison C. England, Jr. presiding, on May

23   14, 2020. The Court having considered the papers submitted in support of the Motion, as

24   well as Defendant Dollar Tree’s Statement of Non-Opposition (ECF No. 118) HEREBY

25   ORDERS THE FOLLOWING:

26          1.      The Court grants preliminary approval of the Settlement based upon the

27   terms set forth in the Stipulation of Class Action Settlement and Release filed as Exhibit

28   1 to the Declaration of Jared Hague, filed in support of the Motion for Preliminary
                                                                 ORDER GRANTING PRELIMINARY
     CASE NO. 2:15-cv-00878-MCE-KJN              -1-               APPROVAL OF CLASS ACTION
                                                                    SETTLEMENT AND RELEASE
     LEGAL_US_W # 102016766.3
     Case 2:15-cv-00878-MCE-DB Document 120 Filed 06/19/20 Page 2 of 5

1    Approval of Stipulation of Class Action Settlement and Release filed on April 3, 2020

2    (“Settlement”). Capitalized terms shall have the definitions set forth in the Settlement.

3           2.      The Court finds, for purposes of settlement only, that the requirements for

4    provisional certification of the Settlement Class under the Federal Rules of Civil

5    Procedure and all other applicable laws and rules are met by the Settlement Class as

6    follows: (a) joinder of all Settlement Class members in a single proceeding would be

7    impracticable, if not impossible, because of their numbers and dispersion; (b) there are

8    questions of law and fact common to the Settlement Class; (c) Claims asserted by the

9    Class Representative is typical of the claims of the Settlement Class that he seeks to

10   represent for purposes of settlement; (d) Class Representative has fairly and adequately

11   represented the interests of the Settlement Class and will continue to do so; (e) Class

12   Representative and the Settlement Class are represented by qualified, reputable

13   counsel who are experienced in preparing and prosecuting class actions, including those

14   involving the practices alleged in the this Action; and (f) final relief is appropriate to the

15   Settlement Class as a whole.

16          3.      The following Settlement Class is conditionally certified for purposes of

17   settlement only: all individuals employed by Dollar Tree Distribution, Inc. in California as

18   non-exempt employees at any time during the period April 1, 2011 through December

19   31, 2019.

20          4.      The Settlement appears to be fair, adequate and reasonable to the

21   Settlement Class. The Settlement falls within the range of reasonableness and appears

22   to be presumptively valid, subject only to any objections that may be raised at the final

23   approval hearing and final approval by this Court.

24          5.      Plaintiff Terry T. Snipes is conditionally approved as the Class

25   Representative for the Settlement Class.

26          6.      The proposed Class Representative Payment of a single payment of

27   Fifteen Thousand Dollars and Zero Cents ($ 15,000.00), payable to Plaintiff for his

28   service as a Class Representative is conditionally approved.
                                                                    ORDER GRANTING PRELIMINARY
     CASE NO. 2:15-cv-00878-MCE-KJN                -2-                APPROVAL OF CLASS ACTION
                                                                       SETTLEMENT AND RELEASE
     LEGAL_US_W # 102016766.3
     Case 2:15-cv-00878-MCE-DB Document 120 Filed 06/19/20 Page 3 of 5

1           7.      S. Brett Sutton and Jared Hague of Sutton Hague Law Corporation P.C.

2    are conditionally approved as Class Counsel for the Settlement Class.

3           8.      The proposed Class Counsel Award of up to Seven Hundred Fifty

4    Thousand Dollars and Zero Cents ($ 750,000.00) in attorneys’ fees payable to Class

5    Counsel is conditionally approved.

6           9.      The proposed Class Counsel Costs presently estimated to be Fifty Six

7    Thousand Six Hundred Ninety Three Dollars and Thirty Four Cents ($ 56,693.34) in

8    costs incurred by Class Counsel is conditionally approved.

9           10.     A final approval hearing on the question of whether the Settlement, Class

10   Counsel Award, Class Counsel Costs, the Class Representative Payment, and the

11   PAGA Allocation should be finally approved as fair, reasonable and adequate as to

12   Settlement Class Members is scheduled in Department 7 on the date and time set forth

13   in Paragraph 17 below.

14          11.     The Court confirms Phoenix Settlement Administrators as the Settlement

15   Administrator.

16          12.     The proposed payment of no more than Twenty Five Thousand Dollars and

17   Zero Cents ($ 25,000.00) in costs to Phoenix Settlement Administrators for its services

18   as the Settlement Administrator is conditionally approved.

19          13.     The Court approves, as to form and content, the Notice Packet in

20   substantially the forms attached as Exhibits A through C to the Settlement. The Court

21   approves the procedure for Settlement Class Members to participate in, to opt-out of,

22   and to object to, the Settlement as set forth in the Notice of Settlement.

23          14.     The Court directs the mailing of the Notice Packet by first class mail in

24   English to Settlement Class Members in accordance with the implementation schedule

25   set forth in Paragraph 17 below. The Court finds the dates selected for the mailing and

26   distribution of the Notice Packet, as set forth in the Implementation Schedule, meet the

27   requirements of due process and provide the best notice practicable under the

28   circumstances and shall constitute due and sufficient notice to all persons entitled
                                                                  ORDER GRANTING PRELIMINARY
     CASE NO. 2:15-cv-00878-MCE-KJN               -3-               APPROVAL OF CLASS ACTION
                                                                     SETTLEMENT AND RELEASE
     LEGAL_US_W # 102016766.3
     Case 2:15-cv-00878-MCE-DB Document 120 Filed 06/19/20 Page 4 of 5

1    thereto.

2           15.     The Court directs the Settlement Administrator to circulate to the Parties

3    any Objections received within two (2) business days of receipt.

4           16.     To facilitate administration of the Settlement pending final approval, the

5    Court hereby enjoins Plaintiff and all Settlement Class Members from filing or

6    prosecuting any claims, suits or administrative proceedings regarding claims released by

7    the Settlement unless and until such Settlement Class Members have filed valid

8    Requests for Exclusion with the Settlement Administrator and the time for filing valid

9    Requests for Exclusion with the Settlement Administrator has elapsed. This provision

10   shall not apply to claims not alleged in the Action.

11          17.     Based on the Parties’ request for a hearing on Plaintiff’s anticipated Motion

12   for Final Approval of Joint Stipulation for Class Action Settlement and Release to take

13   place not sooner than 110 days following the Court’s issuance of this Order, and to give

14   the Parties sufficient time to execute the notice plan contemplated by the Settlement, the

15   Court orders the following Implementation Schedule for further proceedings:

16

17         a.      Deadline for Defendant to submit         15 calendar days after entry of this
18                 Class Information to Settlement          preliminary approval
19                 Administrator
20         b.      Deadline for Settlement                  14 calendar days after receipt of
21                 Administrator to Mail the Notice         Class Information from Defendant
22                 Packet to Covered Class Members
23         c.      Deadline for Settlement Class            45 days after mailing of Notice
24                 Members to Submit Request for            Packets
25                 Exclusion and Covered Class
26

27

28
                                                                   ORDER GRANTING PRELIMINARY
     CASE NO. 2:15-cv-00878-MCE-KJN                -4-               APPROVAL OF CLASS ACTION
                                                                      SETTLEMENT AND RELEASE
     LEGAL_US_W # 102016766.3
     Case 2:15-cv-00878-MCE-DB Document 120 Filed 06/19/20 Page 5 of 5

1
                   Members to Submit Any Objections
2
                   to Settlement1
3
           d.      Deadline for Class Counsel to file   TBD
4
                   Motion for Final Approval of
5
                   Settlement (Including Response by
6
                   Any Parties to Any Objections)
7
           e.      Deadline for the Settlement          TBD
8
                   Administrator to File a Report re:
9
                   Outcome of Notice Process
10
           e.      Deadline for Class Counsel to file   TBD
11
                   Motion for Class Counsel Award,
12
                   Class Counsel Costs, and Class
13
                   Representative Payment
14
           f.      Final Approval Hearing and Final     TBD
15
                   Approval
16

17
            IT IS SO ORDERED.
18
     Dated: June 18, 2020
19

20

21

22

23

24

25

26

27          1
            In the event that the Settlement Administrator remails any notice packets to
     Covered Class Members within 14 days prior to this deadline, the deadline as to those
28   whose packets were remailed will be extended, but not more than 14 days.
                                                              ORDER GRANTING PRELIMINARY
     CASE NO. 2:15-cv-00878-MCE-KJN               -5-           APPROVAL OF CLASS ACTION
                                                                 SETTLEMENT AND RELEASE
     LEGAL_US_W # 102016766.3
